Citation Nr: 1224927	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  08-22 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a separate compensable rating for non-proliferative diabetic retinopathy or cataracts, currently included in the evaluation of the Veteran's service-connected diabetes mellitus type II.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to August 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in April 2010.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

In April 2010, the Board remanded the current appellate claim for further development to include obtaining additional medical records and according the Veteran a new VA medical examination to evaluate his diabetic retinopathy and cataracts.  Additional records were added to the file, and the Veteran underwent a VA medical examination in August 2010 which the Board finds is adequate for resolution of this case.  All other development directed by the Board's remand appears to have been accomplished.  Therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

As an additional matter, the Board notes that in April 2010 it also determined that the Veteran was entitled to a disability rating of 40 percent, but no more, for his service-connected diabetes mellitus type II; and that he was not entitled to a separate compensable rating for tinea pedis.  Nothing in the record reflects that the Veteran appealed this decision to the United States Court of Appeals for Veterans' Claims (Court).  Therefore, these issues are no longer before the Board for adjudication.

The Board previously noted in the April 2010 decision that it did not have jurisdiction over a claim for entitlement to a TDIU because the Veteran had filed a formal claim for entitlement to a TDIU that was adjudicated by the RO in August 2007 and not appealed.  Nevertheless, the issue has been raised by the record as part of the Veteran's increased rating claim for his non-proliferative diabetic retinopathy or cataracts, currently included in the evaluation of the Veteran's service-connected diabetes mellitus type II.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, a June 2007 general VA examination report notes that the Veteran cannot continue with his employment, as he could not qualify for his commercial driver's license due to his diabetes mellitus, which would include any residual impairment caused by non-proliferative diabetic retinopathy.  

The issue of entitlement to a TDIU based on service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been accomplished.

2.  The Veteran's diabetic retinopathy is not manifested by blindness in one eye.  

3.  The record reflects that, at worst, the Veteran has had corrected visual acuity of 20/50 in the right eye and 20/25 in the left.

4.  The Veteran has experienced no incapacitating episodes as a result of his diabetic retinopathy.





CONCLUSION OF LAW

The criteria for a separate compensable rating for non-proliferative diabetic retinopathy or cataracts are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.31, 4.79, 4.119 (2011); 4.84a (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Although the Veteran was sent pre-adjudication notice in the form of a December 2006 letter, it only referred to a claim of entitlement to a total rating based upon individual unemployability (TDIU).  He was subsequently sent VCAA notice regarding the current appellate claim in August 2008 and April 2010, followed by readjudication of the appeal by Supplemental Statements of the Case (SSOCs) in June 2009 and June 2011.  Such development "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the Veteran was provided with the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the November 2009 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not indicated that there is outstanding evidence which documents symptomatology of his diabetic retinopathy or cataracts that is not documented by the evidence already of record.

With respect to the aforementioned November 2009 Board hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's appellate claims.  However, as detailed above the Board has already determined that the Veteran received adequate notification which apprised him of the elements necessary to substantiate this claim.  Moreover, the testimony of the Veteran, to include the questions posed by his accredited representative, focused on the elements necessary to substantiate the claim; i.e., the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes that the Veteran was accorded VA medical examinations in June 2007, January 2009 and August 2010.  These examinations contain findings of his diabetic retinopathy or cataracts which are consistent with the treatment records and relevant rating criteria.  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated the diabetic retinopathy has increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

Initially, the Board notes that, for all intents and purposes, service connection has been established for diabetic retinopathy or cataracts of both eyes.  However, the RO has evaluated the disability as a zero percent (noncompensable), complication of diabetes mellitus; and incorporated the rating under 38 C.F.R. § 4.119, Diagnostic Code 7913.   

Under the law, complications such as diabetic retinopathy are rated as part of the diabetic process unless they are compensably disabling, in which case they are separately rated. 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1). 

Here, the Veteran contends that his diabetic retinopathy is compensably disabling, and warrants a separate rating.  Therefore, the issue is whether the Veteran's diabetic retinopathy satisfies the schedular criteria for a compensable rating.

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, in this case, the record reflects that the Veteran's disability has remained constant with respect to the applicable schedular criteria. 

Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that the portion of the rating schedule that addresses disabilities of the eyes was revised effective December 10, 2008.  Only claims received on or after December 10, 2008 will be evaluated under the new criteria.  73 Fed. Reg. 66543 -54 (Nov. 10, 2008).  The Veteran's claim was received prior to December 10, 2008, and therefore, the revised regulations are not for application.  

Prior to the December 2008 revision, the severity of visual acuity loss was determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a , Diagnostic Codes 6061 to 6079 (2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75 (2008).  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a (2008). 

Treatment records dated in April 2006 reflect, in pertinent part, that the Veteran's corrected visual acuity was 20/20 for both eyes.  Further, the June 2007 VA general medical examination noted that the last diabetic retinal screen of April 2006 revealed some early cataracts, but no retinopathy.

Treatment records dated in July 2007 noted that the corrected visual acuity was 20/25 for both eyes.

The January 2009 VA examination found that the uncorrected vision of the Veteran's right eye was 20/30 far, and 20/40 near.  His corrected vision for the right eye was 20/25 far, and 20/20 near.  His left eye had uncorrected visual acuity for the left eye of 20/25 far, 20/60 near.  His corrected vision for the right eye was 20/20 far and near.

Finally, the August 2010 VA eye examination found that the Veteran's uncorrected visual acuity of the right eye was 20/400 far, and 20/120 near; with corrected vision of 20/50 far, and 20/40 near.  Left eye uncorrected visual acuity was 20/50 far, and near 20/40; with corrected vision of 20/25 far, and 20/20 near.  Moreover, the examiner stated that there was no visual impairment at present due to diabetic retinopathy.  It was described as mild, not even present on some examinations and there was no diabetic maculopathy of the eyes.

A noncompensable disability rating is warranted for impairment of central visual acuity when vision in both eyes is correctable to 20/40.  38 C.F.R. § 4.84a , Diagnostic Code 6079 (2008).  A compensable rating of 10 percent is warranted when one eye has vision correctable to 20/50, and the other eye is correctable to 20/40.  38 C.F.R. § 4.84a , Diagnostic Code 6078 (2008).  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board also notes that the Veteran is not blind in one eye, nor does he have other active pathology of his diabetic retinopathy that would warrant a compensable rating under the applicable Diagnostic Codes, to include blindness in at least one eye.

The Board further notes that even if the revised provisions for evaluating the eye were applicable to this case, the claim for a separate compensable rating would still be denied.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental authority to decide a claim in the alternative.).

The Board observes that the revised criteria requires the same level of visual impairment to warrant a compensable rating on that basis as did the "old" criteria.  Specifically, a noncompensable rating is warranted for impairment of central visual acuity when the corrected visual acuity is 20/40 or better in both eyes and a 10 percent compensable rating is warranted when the corrected visual acuity is 20/50 in one eye and 20/40 or worse in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2011).

The Board also notes that eye disabilities rated under Diagnostic Codes 6000 to 6009 (which includes retinopathy at 6006) are rated on the basis of either visual impairment or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating.  38 C.F.R. § 4.79 (2011).

Under the General Rating Formula based on incapacitating episodes, the following ratings apply: a 10 percent rating is warranted for retinopathy with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the previous 12 months; a 20 percent rating is warranted for retinopathy with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the previous 12 months; a 40 percent rating is warranted for retinopathy with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the previous 12 months; and a 60 percent rating is warranted for retinopathy with incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.  Id.

A note to Diagnostic Code 6006 defines an incapacitating episode as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.

In this case, the August 2010 VA examination specifically found that the Veteran had had no incapacitating episodes from his eye conditions that the examiner could elicit from his history.  Nothing in the other evidence of record otherwise indicates the Veteran has had period(s) of acute symptoms of diabetic retinopathy severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider, and certainly not to the extent necessary for a compensable rating under the General Rating Formula.

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the criteria for a compensable rating for diabetic retinopathy under any of the potentially applicable Diagnostic Codes.  Therefore, the preponderance of the evidence is against his claim of entitlement to a separate compensable rating for this disability.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). Consequently, these benefits sought on appeal with respect to this claim must be denied.

Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's diabetic retinopathy are not shown to cause any impairment that is not already contemplated by the rating criteria.  The noncompensable rating is assigned because the symptoms in the relevant diagnostic criteria are not shown, nor are any other compensable symptoms not considered in the diagnostic criteria.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.



ORDER

Entitlement to a separate compensable rating for non-proliferative diabetic retinopathy or cataracts, currently included in the evaluation of the Veteran's service-connected diabetes mellitus type II, is denied.


REMAND

Although the Veteran did not explicitly appeal the denial of entitlement to a TDIU, he has asserted during Board testimony and on his VA examination in June 2007 that he could not continue with his employment because he could not obtain a commercial driver's license due to his service-connected diabetes mellitus.  Thus, the claim for a TDIU is found to be part of his claim for an increased rating for non-proliferative diabetic retinopathy or cataracts, currently included in the evaluation of the Veteran's service-connected diabetes mellitus type II.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) ("[A] request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.")

The Veteran currently meets the schedular criteria for a TDIU based on his disability ratings associated with the common etiology of diabetes that combine to at least 40 percent (i.e., 20 percent for diabetes mellitus, 20 percent each for peripheral neuropathy of the bilateral lower extremities, and 10 percent each for peripheral neuropathy of the bilateral upper extremities associated with diabetes mellitus); and his total disability rating amounting to 70 percent.  See 38 C.F.R. §§ 4.16(a), 4.25.

Therefore, a medical opinion should be provided to address whether the Veteran is rendered unemployable due to his service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter addressing the criteria for substantiating a claim for entitlement to a TDIU, including what evidence the Veteran should submit and what evidence VA will make efforts to obtain.  

2.  Schedule the Veteran for the appropriate VA examination to provide an opinion as to whether the Veteran's service-connected non-proliferative diabetic retinopathy or cataracts combine with his other service-connected disabilities to render him unable to secure or follow a substantially gainful occupation.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Next, review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the question posed is not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).
Department of Veterans Affairs


